Citation Nr: 0810880	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  07-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for left knee 
condition.

3.  Entitlement to service connection for right knee 
condition.

4.  Entitlement to service connection for low back condition 
(claimed as low back pain).

5.  Entitlement to service connection for residuals of 
cerebral concussion.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Jurisdiction over the veteran's case was 
subsequently transferred to the Roanoke, Virginia RO.

In December 2007, the veteran testified at a hearing held at 
the VA central office before the undersigned Acting Veterans 
Law Judge.  

At the veteran's hearing, the veteran testified on the issue 
of entitlement to service connection for sleep apnea.  The 
Board notes that this issue was previously denied by the RO 
in a rating decision issued in June 2006.  The veteran did 
not file a timely appeal as to this issue.  As such the 
veteran has raised the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for sleep apnea.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

In written argument dated in July 2007, the veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  As this matter is not before the 
Board, it is referred to the RO for appropriate action.

The Board notes that although the December 2006 Statement of 
the Case and the RO's certification of appeal include the 
issues of entitlement to service connection for sinus 
problems and for enlarged tonsils; however, there is no 
indication that the veteran wishes to appeal these issues to 
the Board.  The veteran in both his notice of disagreement 
and substantive appeal specifically limited his appeal to the 
issues set forth on the title page.  Therefore, the issues of 
entitlement to service connection for sinus problems and 
entitlement to service connection for enlarged tonsils are 
referred to the RO to clarify the veteran's intentions in 
regard to these two issues.

The Board granted the veteran's motion to have his case 
advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral pes 
planus, left knee, right knee and low back disabilities, and 
for the residuals of a cerebral concussion.

The service medical records reveal that upon induction the 
veteran was found to have normal feet.  However, the examiner 
did report in the summary of defects and diagnoses that the 
veteran had first degree pes planus.  The veteran's service 
medical records reveal that the veteran was treated for sore 
feet in September 1974.  Upon examination no edema was found, 
circulation was normal, neurological tests were normal, and 
there was no discoloration.  The veteran was found to have no 
foot disorder.  In October 1974, the veteran was treated for 
complaints of pain in the feet.  The veteran's separation 
examination shows that he had bilateral pes planus.

The veteran's first documented treatment for foot pain was at 
VA in July 2005.  Upon examination, the veteran's feet were 
found to have no swelling, no erythema, and no decrease in 
the range of motion.  In the veteran's testimony at his 
hearing before the Board that he has had foot pain 
continuously since service.

The service medical records reveal that upon induction the 
veteran was found to have normal knees.  Service medical 
records dated in January 1974 show that he complained of a 
sore knee and knee pain.  The veteran was treated for mild 
chondromalacia patella at that time.  It was noted that there 
was no evidence of swelling or locking of the knee and that 
the veteran did not have any knee problems before his service 
in the Navy.  In April 1974, the veteran was treated for 
complaints of knee locking and pain.  Upon examination the 
knees were found to be painful with motion from medial to 
lateral.  The right knee was found to have mild infrapatellar 
tenderness.  The knees were found to have no abnormalities, a 
full range of motion, and normal McMurray's test.  The 
physician opined that the veteran's knees were normal.  A May 
VA examine diagnosed the veteran as having chronic 
infrapatellar bursitis.  In June 1974, the veteran's knees 
were examined and found to have full range of motion, no 
laxity, negative drawer signs, no tenderness, no swelling, 
and a negative McMurray's test.  The veteran was diagnosed 
with mild chondromalacia of the knees.  The veteran was again 
treated, while in service, for painful knees twice in July 
1974.  Upon examination by an orthopedist in July 31, 1974, 
the veteran's knees were found not exhibit locking, negative 
McMurray's test, mild crepitus, and 1/2 inch of quadriceps 
atrophy in the left leg.  The veteran was diagnosed with 
minimal chondromalacia of the right knee.  The veteran's 
separation examination did not report any knee disorders.

The veteran underwent an X-ray of the right knee in November 
1988 and it was found to be normal.  In February 1999, the 
veteran was examined by as an outpatient by VA.  The 
physician reported that the "musculoskeletal examination 
really was without significant abnormalities."  The 
physician found a good range of motion and no joint swelling 
or deformities.  The examiner opined that the veteran had 
polyarthralgias and polymyalgias without obvious joint 
abnormalities.  The examiner found not substantial objective 
findings.  In July 2005, the veteran was treated for 
complaints of knee pain by VA.  Upon examination, the veteran 
was found to have no edema, no crepitus, no tenderness, and 
no palpable warmth.  The physician indicated that X-ray's 
would be ordered.  However, the results of these X-rays have 
not been associated with claims folder.

In the veteran's testimony at his hearing before the Board 
that he has had keen pain continuously since service.  The 
service medical records reflect that upon induction the 
veteran was found to have a normal spine.  The veteran's 
service medication records indicate that the veteran was 
treated for falling off of a ladder while in service; 
however, the treatment did not make any reference to lower 
back pain. Upon examination at separation, the veteran's 
spine was reported to be abnormal.

The veteran had X-rays of the cervical spine in October 1988 
and in October 1989 and his spine was found to be within 
normal limits.  In March 1999, he was diagnosed with 
degenerative disc disease by Dr. G.T., a private physician.  
In January 1999, the veteran reported to Dr. J.N. that he was 
continuing to suffer from lower back pain, especial while in 
motion or standing, and described pain in the L4-5 
distribution on the left.  The veteran described numbness and 
tingling.  Dr. J.N. diagnosed the veteran with lumbosacral 
syndrome and ordered a magnetic resonance imaging (MRI) scan 
of the veteran's back.  Subsequently, the MRI scan showed 
some mild disc protrusions.  Dr. J.N. continued the diagnosis 
of lumbosacral syndrome throughout the veteran's treatment up 
to February 2002.  In August 1999, the veteran injured his 
back "flipping off" a rolling high back chair resulting in 
lower back pain.  The veteran reinjured his back later in 
August 1999 attempting to lift a tarp and alleviated the pain 
through stretching exercises.  He was prescribed physical 
therapy by Dr. G.T. and the initial evaluation for physical 
therapy shows a history of low back pain.  In March 2004, the 
veteran was treated for complains of lower back pain by VA.  
VA ordered X-rays of the lower back.  However, the results of 
these X-rays have not been associated with claims folder.

In the veteran's testimony at his hearing before the Board 
that he has had low back pain since service.  The service 
medical records reveal that, upon induction, the veteran was 
found to have a normal neurological system.  In February 
1974, the veteran was treated for having a seizure after his 
head was struck by a door.  The veteran recovered and X-rays 
and laboratory studies were found to be normal.

The veteran has been treated continuously since 1993 for an 
intra and suprasellar tumor.  The veteran has undergone five 
surgeries to remove the growing tumor.  The veteran contends 
that cerebral concussion and accompanying seizure in service 
is related to his current brain condition.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  In the 
current case, the veteran has been receiving consistent and 
frequent treatment from VA in Salem, Virginia.  The most 
recent treatment records associated with the claims folder 
are dated more than two year ago and indicate that X-rays 
regarding the veteran's claimed left and right knee disorders 
and lower back condition would be associated with file.  
Accordingly, the Board has no discretion and must remand the 
claims to obtain the VA treatment records pertaining to the 
veteran's treatment at the VA Medical Center in Salem, 
Virginia dated from July 2005.  The Board must also remand 
the claims for attempts to be made to obtain the veteran's 
treatment records from the University of Virginia Health 
System dated since October 2005.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In regard to the veteran's bilateral pes planus, to date, the 
veteran has not been afforded a VA Compensation and Pension 
(C&P) examination.  The record reveals that, upon entry and 
separation from service, the veteran had a diagnosis of 
bilateral pes planus.  The record also shows that the veteran 
has reported a continuity of foot pain since service.  There 
is no evidence in the claims fold as to whether the veteran's 
bilateral pes planus was permanently aggravated by his active 
service.  Accordingly, a remand to afford the veteran a VA 
C&P examination is warranted.

The veteran has not been afforded a VA C&P examination in 
regard to his knee conditions.  The record reveals that the 
veteran had a diagnosis of mild chondromalacia of the knees 
while in service.  The veteran has reported a continuity of 
symptomatology since service.  However, there is no opinion 
in the file regarding whether the veteran's knee conditions 
are proximately due to or permanently aggravated by his 
bilateral pes planus.

In regard to the veteran's low back pain, the veteran has not 
been afforded a VA C&P examination.  The record reveals that 
the veteran fell from a ladder while in service and was 
treated for his associated injuries.  The record also reveals 
that the veteran currently has a diagnosis of lumbosacral 
syndrome as well as degenerative disc disease.  However, 
other than the veteran's report of continuous lower back 
pain, it has not been associated with the veteran's in 
service injury.  Accordingly, a remand to afford the veteran 
a VA C&P examination is warranted.

As to the residuals of the cerebral concussion claim, the 
veteran has not been afforded a VA C&P examination.  The 
record shows that he was treated in service for a seizure 
after being struck in the head by a door.  The record also 
reveals that after discharge he was treated numerous times 
for a brain condition requiring multiple surgeries.  However, 
there is no evidence in the claims file associating his 
current brain condition with his in service cerebral 
concussion and seizures.  Thus, a remand to afford the 
veteran a VA C&P examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Salem, Virginia, since July 2005and 
associate them with the claims file.  
After securing the proper authorization, 
request all of the veteran's treatment 
records from the University of Virginia 
Health System dated from November 2005.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  Following the above, schedule the 
veteran for an examination of his feet by 
an appropriately qualified VA examiner.  
Request that the examiner review the 
claims file, with special attention to 
the veteran's treatment during service, 
and note review of the claims file in the 
examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
currently has bilateral pes planus.  If 
not, the examiner is asked to comment on 
the record of treatment in the service 
medical records.  

If the examiner finds that the veteran 
currently has bilateral pes planus, the 
examiner must opine as to when the 
veteran's bilateral pes planus was first 
manifested (i.e., prior to service, in 
service, or after service).  

If the examiner determines that the 
veteran's bilateral pes planus 
undebatably preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the bilateral pes planus 
that occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is undebatably due 
to the natural progress of the disease.  
If the examiner determines that the 
veteran's bilateral pes planus did not 
increase in severity during service, the 
examiner should indicate as such.  In 
offering these impressions, the examiner 
must discuss the veteran's report of a 
continuity of symptoms since service.  
The examiner must provide a complete 
rationale any stated opinion.  

3.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any left or right knee 
condition, found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner should comment on 
the veteran's report regarding the onset 
and continuity of his knee pain, and 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that the veteran's knee pain, 
is related to or had its onset during 
service.  The examiner should also 
comment on whether any back condition 
found was proximately due to or 
aggravated by the veteran's bilateral pes 
planus.  In offering these impressions, 
the examiner must discuss the veteran's 
report of a continuity of symptoms since 
service.  The examiner must provide a 
complete rationale any stated opinion.

4.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any back condition, found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and continuity of his low back 
pain, and render an opinion as to whether 
it is more likely than not (meaning 
likelihood greater than 50%), at least as 
likely as not (meaning likelihood of at 
least 50%), or less likely than not or 
unlikely (meaning that there is a less 
than 50% likelihood) that the veteran's 
back condition, is related to or had its 
onset during service.  The examiner 
should also comment on whether any back 
condition found was proximately due to or 
aggravated by the veteran's bilateral pes 
planus.  In offering these impressions, 
the examiner must discuss the veteran's 
report of a continuity of symptoms since 
service.  The examiner must provide a 
complete rationale any stated opinion.

5.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any neurological condition, 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should comment on the record of 
treatment for a cerebral concussion in 
service, and render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's current neurological 
condition, is related to or had its onset 
during service.  In offering these 
impressions, the examiner must discuss 
the veteran's report of a continuity of 
symptoms since service.  The examiner 
must provide a complete rationale any 
stated opinion.

6.  The RO should re-adjudicate the 
issues on appeal.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


